Citation Nr: 1026157	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge (VLJ)in May 2010.  The transcript of that 
hearing is of record and has been reviewed.

In November 1969, the Veteran originally filed a claim seeking 
service connection for a heart condition.  The RO afforded the 
Veteran a VA examination at that time to assist with the 
adjudication of the claim.  The Veteran failed to report for the 
examination, and, therefore, the RO alerted the Veteran by a 
March 1970 letter that his claim was deemed denied until such 
time that he was willing to report for an examination.  

The Veteran then filed this instant claim in April 2007.  The RO 
accepted this claim as a claim to reopen and declined reopening 
the claim in a November 2007 rating decision finding no new and 
material evidence had been submitted since the March 1970 denial.  
Regardless of the RO's characterization of this claim, the Board 
concludes the Veteran's claim seeking entitlement to service 
connection for a heart disorder will be adjudicated here de novo.  
The prior March 1970 denial by the RO was not a denial on the 
merits, but rather a procedural acknowledgement by the VA that, 
due to the Veteran's failure to report for an examination, the 
claim was deemed abandoned.  Accordingly, the issue is 
appropriately rephrased as is listed on the title page of this 
decision. 


FINDING OF FACT

The Veteran does not currently have a cardiovascular disorder 
medically associated with his in-service atrial fibrillation or 
any other incident of his military service. 


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated by 
service, nor can such a disorder be presumed to have been so 
occurred.  38 U.S.C.A. §§ 1110 & 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 & 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2007.  The letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability rating and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  He was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  This requirement was also met in this case. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the United States Court of Appeals for 
Veterans Claims (Court) held in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In the present appeal, the Veteran was afforded medical 
examination to obtain an opinion as to whether he has a 
cardiovascular disease related to his in-service finding of 
atrial fibrillation.  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition has been medically 
diagnosed or that his symptoms have otherwise been associated 
with the in-service finding of atrial fibrillation or any other 
incident of his military service.  This matter is discussed in 
more detail below.  

Consequently, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist the 
Veteran at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim.

Analysis

As indicated above, rather than denying this claim on the merits, 
the RO has concluded that no new and material evidence was 
received sufficient to reopen the previously denied claim.  
Instead, the Board finds that the prior March 1970 "denial" was 
merely a procedural action to acknowledge the Veteran's abandoned 
claim.  Accordingly, the Board will address the merits of the 
claim here de novo.  

When the Board addresses an issue that was not addressed by the 
RO, consideration must be given to whether the Veteran will be 
prejudiced by the Board's consideration of the issue in the first 
instance.  In this case, the Veteran's due process rights are not 
violated by this Board decision to adjudicate the claim de novo 
for the following reasons.  

Although the RO characterized the Veteran's claim as a claim to 
reopen and declined to reopen the claim, review of the RO's 
rating decision, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) clearly shows that the RO 
considered all the relevant evidence and conducted all necessary 
development.  Although not labeled as a reopened claim, the RO 
essentially denied the claim on the merits considering all new 
evidence.  The RO obtained records from the Social Security 
Administration (SSA) associated with the Veteran's award of 
disability benefits, obtained all recent VA outpatient treatment 
records identified by the Veteran, and afforded the Veteran a VA 
examination in support of his claim.  In all adjudications, the 
RO explained why the current evidence did not support a grant of 
his claim on the merits.  

Accordingly, despite the characterization of the claim, the Board 
finds the RO actually denied the Veteran's claim on the merits 
based on all the current evidence.  Further, in finding no 
prejudicial error in this case, the Board will proceed to 
adjudicate the Veteran's claim on the merits. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because there is no evidence of a current diagnosis 
within one year of separation from service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran claims that he was first diagnosed with a heart 
condition, namely atrial fibrillation, in the military.  In this 
regard, the Board acknowledges that the Veteran is competent to 
give evidence about what he has experienced.  For example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical knowledge 
or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Service treatment records confirm that the Veteran was found to 
have an atrial fibrillation in February 1969 during a routine 
physical examination where an electrocardiogram (EKG) test came 
up abnormal.  At that time, the Veteran was asymptomatic, and the 
physician could not duplicate the finding.  All EKGs run prior to 
and after February 1969 were within normal limits.  The military 
physicians conducted a thorough cardiovascular workup and in May 
1969 concluded that the EKG finding was an isolated episode and 
not associated with cardiovascular disease.  The Veteran 
separated from the military in November 1969.  The exit 
examination again revealed a normal EKG, normal appearing heart, 
and normal blood pressure readings.  

The first pertinent inquiry, then, is whether the Veteran 
incurred a chronic heart disability while in the military.  The 
Board concludes he did not.

Although an isolated episode of atrial fibrillation was found on 
EKG in February 1969, this medical finding is not a diagnosis in 
and of itself.  Indeed, military physicians conducted extensive 
workup at that time to ascertain whether the Veteran indeed had a 
cardiovascular disease.  In May 1969, the military physicians 
concluded the Veteran's atrial fibrillation was a one-time 
occurrence and not associated with cardiovascular disease.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry then is 
whether the Veteran currently has a heart disorder related to the 
February 1969 single episode of atrial fibrillation or any other 
incident of his military service.  The Board concludes he does 
not. 

After service, the Veteran's voluminous VA outpatient treatment 
records and medical records associated with his award of Social 
Security Administration (SSA) disability benefits are completely 
silent as to any complaints, treatment or diagnosis of a 
cardiovascular disorder.  Indeed, post-service cardiovascular 
workup done in connection with routine physicals all returned 
within normal limits.
 
In March 2008, the Veteran was afforded a VA examination where, 
at that time, the examiner noted the Veteran's history of an 
isolated episode of atrial fibrillation in February 1969, but 
found no current, objective evidence of a chronic cardiovascular 
condition.

The Board has considered the Veteran's recent testimony before 
the undersigned Acting VLJ that he was recently prescribed 
medication for high blood pressure.  The Veteran claims that this 
medical condition was only discovered within the last year.  

The claims folder does not indicate any medical evidence of high 
blood pressure readings, a diagnosis related to high blood 
pressure (e.g., hypertension), or a medical opinion indicating a 
relationship between high blood pressure and the Veteran's 
military service.  The Veteran's service treatment records, 
moreover, indicate normal blood pressure readings throughout his 
three years of service.

It does not appear the Veteran contends that his high blood 
pressure is related to any in-service event.  The Board further 
notes that the Veteran is not competent to diagnose himself with 
hypertension or to relate such a condition with an in-service 
event.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements, without more, do not constitute 
competent favorable evidence. See also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted). 

Even if the Board were to concede that the Veteran has high blood 
pressure or hypertension since 2009, notwithstanding the medical 
evidence being silent as to a diagnosis, no medical professional 
has ever linked the Veteran's claimed condition with any incident 
of his military service.  Indeed, his military records do not 
indicate any elevated blood pressure readings.  The earliest 
evidence of high blood pressure is the Veteran's own testimony in 
May 2010, over four decades after service, and the testimony is 
uncorroborated by any medical evidence.  

The Court has held that the Veteran's claim may still prevail if 
the Veteran was diagnosed with a chronic disability during the 
pendency of the appeal, even if most recent medical evidence 
suggests the disability resolved.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  These circumstances are distinguishable 
because, although the Veteran's service treatment records 
indicate an isolated episode of atrial fibrillation, the military 
physicians did not diagnose the Veteran with any cardiovascular 
disease and in fact found no evidence that the Veteran's single 
episode of atrial fibrillation was associated with an organic 
cardiovascular disease.  In other words, an in-service abnormal 
medical finding was noted, but not associated with any chronic 
disorder.   

In short, the medical evidence does not indicate the Veteran 
currently has a cardiovascular disorder related to any in-service 
event, to include the isolated incident of atrial fibrillation in 
February 1969.  Even accepting the Veteran's testimony that he 
was recently diagnosed with high blood pressure in 2009, no 
medical professional has associated his high blood pressure to 
any incident of service.

Service-connection first and foremost requires a diagnosis of a 
current disability.  In this case, there simply is no such 
evidence, and indeed there is medical evidence to the contrary.  
Without a current diagnosis, service connection is not warranted.  
Direct service connection further requires a medical nexus 
associating a current diagnosis to some in-service event or 
injury.  See Hickson, 12 Vet. App. at 253.  In this case, there 
is no such evidence.

As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disorder 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


